

Exhibit 10.5
FOURTH AMENDMENT
THIS FOURTH AMENDMENT, dated as of December 5, 2014 (this “Amendment”), amends
the Credit Agreement, dated as of November 30, 2010 (as previously amended, the
“Credit Agreement”), among ABM Industries Incorporated (the “Company”), various
financial institutions (the “Lenders”) and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not otherwise defined herein have the respective meanings
ascribed thereto in the Credit Agreement.
WHEREAS, the Company, the Lenders and the Administrative Agent have entered into
the Credit Agreement; and
WHEREAS, the parties hereto desire to amend the Credit Agreement as more fully
set forth herein;
NOW, THEREFORE, the parties hereto agree as follows:
SECTION 1 Amendments. On and as of the Effective Date (as defined below), the
Credit Agreement is amended as follows:
1.1    Definitions. Section 1 is amended as follows:
(a)    The definition of “Adjusted Consolidated EBITDA” is amended by deleting
the words “for aggregate consideration in excess of $15,000,000” in each of
clause (a) and (b).
(b)    The following definitions are added in proper alphabetical order:
“ESPC” means an Energy Savings Performance Contract between the Company or a
Subsidiary, on the one hand, and a Governmental Authority, on the other hand,
pursuant to which the Company or such Subsidiary will design, acquire,
construct, install, arrange financing for, test, operate, maintain and/or repair
one or more energy conservation projects.
“Material Acquisition” means any Permitted Acquisition that involves the payment
of consideration (including assumed liabilities) by the Company or any
Subsidiary in excess of $50,000,000.
(c)    The definition of “Eurodollar Rate” is deleted in its entirety and
replaced by the following:
“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, the rate per annum equal to the London interbank offered rate or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such
commercially available source providing such quotations as may be

711869589 02994368
    

--------------------------------------------------------------------------------



designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; provided that to the
extent a comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent. Notwithstanding the foregoing or any other provisions of
this Agreement, if the Eurodollar Rate as determined above shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
(d)    The definition of “Federal Funds Rate” is deleted in its entirety and
replaced by the following:
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent. Notwithstanding the foregoing, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero.
(e)    The text of clause (v) of the definition of “Permitted Acquisition” is
deleted in its entirety and replaced by the following:
(v) both before and after giving effect to such Acquisition on a pro forma
basis, the Leverage Ratio shall not be greater than 3.25 to 1.0 (or, if the
Company has made the election contemplated by Section 7.11(c) with respect to a
Material Acquisition, 3.50 to 1.0), and
1.2    Capital Requirements. Section 3.4(b) is deleted in its entirety and
replaced by the following:
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s



--------------------------------------------------------------------------------



holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the L/C Issuer, to a level below
that which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.
1.3    Certificates for Reimbursement. Section 3.4(c) is amended by adding the
following sentence at the end thereof:
Notwithstanding the foregoing, no Lender nor the L/C Issuer shall deliver a
certificate requesting compensation under subsection (a) or (b) of this Section
unless such Lender or the L/C Issuer is requesting compensation from similarly
situated customers of such Lender or the L/C Issuer under agreements having
provisions similar to such subsections (a) or (b), as applicable.
1.4    Liens. Section 7.1 is amended by deleting the word “and” at the end of
clause (k), adding the following new clause (l) in proper numerical order and
re-lettering the existing clause (l) as clause (m):
(l)    Liens securing Indebtedness permitted by Sections 7.5(k) and (l); and
1.5    Dispositions. Section 7.2 is amended by deleting the word “and” at the
end of clause (e), adding the following new clause (f) in proper numerical order
and re-lettering the existing clause (f) as clause (g):
(f)    Dispositions of accounts receivable owing to the Company or any
Subsidiary pursuant to any ESPC; provided that the aggregate amount of all such
accounts receivable sold or otherwise disposed of during the term of this
Agreement shall not exceed $200,000,000; and
1.6    Indebtedness. Section 7.5 is amended by deleting the word “and” at the
end of clause (i) and inserting the following clauses (k) and (l) in proper
numerical order:
(k)     secured Indebtedness (in addition to any secured Indebtedness described
above) incurred to finance ESPCs; provided that (i) the aggregate



--------------------------------------------------------------------------------



outstanding principal amount of all Indebtedness permitted solely by this
clause (k) shall not at any time exceed $50,000,000; and (ii) at the time of the
incurrence, assumption or creation of any such Indebtedness, no Default shall
have occurred and be continuing or would result therefrom; and
(l)    to the extent constituting Indebtedness, customary recourse obligations
in respect of any sale or other disposition of receivables pursuant to Section
7.2(f).
1.7    Financial Covenants. Section 7.11(c) shall be amended in its entirety to
read as follows:
(c)    Leverage Ratio. Permit the Leverage Ratio as of the end of any fiscal
quarter to be greater than 3.25 to 1.0; provided that if a Material Acquisition
is completed in any fiscal quarter, then the Company may elect to increase the
maximum ratio set forth above to 3.50 to 1.0 at of the end of such fiscal
quarter and the three immediately following fiscal quarters; and provided,
further, that the Company may not make such election more than once during the
term of this Agreement.
SECTION 2    Representations and Warranties. The Company represents and warrants
to the Administrative Agent and the Lenders that, after giving effect to this
Amendment:
(a)    each representation and warranty set forth in Article V of the Credit
Agreement, as amended hereby, is true and correct in all material respects as of
the Effective Date (as defined below), except to the extent that any such
representation and warranty specifically refers to an earlier date, in which
case it shall be true and correct in all material respects as of such earlier
date; and
(b)    no Default exists.
SECTION 3    Effectiveness. This Amendment shall become effective as of the date
first written above (the “Effective Date”) when the Administrative Agent shall
have received:
(a)    counterparts of this Amendment executed by the Company, the
Administrative Agent and the Required Lenders;
(b)    a Confirmation executed by the Subsidiary Guarantors, substantially in
the form attached hereto as Exhibit A; and
(c)    the fees payable to the Lenders in connection with this Amendment.
SECTION 4    Miscellaneous.
4.1    Continuing Effectiveness, etc. As amended hereby, the Credit Agreement
shall remain in full force and effect and is hereby ratified and confirmed in
all respects. After the effectiveness of this Amendment, all references in the
Credit Agreement and the other Loan Documents to “Credit Agreement” or similar
terms shall refer to the Credit Agreement as amended hereby.



--------------------------------------------------------------------------------



4.2    General. The provisions of Sections 10.5 (Expenses; Indemnity; Damage
Waiver), 10.7 (Successors and Assigns), 10.14 (Counterparts) and 10.17
(Governing Law) of the Credit Agreement are incorporated into this Amendment as
if fully set forth herein, mutatis mutandis.
[Signature Pages Follow]
SECTION 5    
5.1    
Delivered as of the day and year first above written.
ABM INDUSTRIES INCORPORATED




By: /s/ D. Anthony Scaglione    
Title: SVP, TREASURER    




BANK OF AMERICA, N.A., as Administrative Agent


By: /s/ Angela Larkin    
Title: ASSISTANT VICE PRESIDENT    




BANK OF AMERICA, N.A.,
as a Lender, as L/C Issuer
and as Swing Line Lender


By: /s/ Ronald J. Drobny    
Name: Ronald J. Drobny    
Title: SENIOR VICE PRESIDENT    




JPMORGAN CHASE BANK, N.A.,
as a Lender


By: /s/ Devin Rocusano    
Name: Devin Rocusano    
Title: VICE PRESIDENT    











--------------------------------------------------------------------------------



CITIZENS BANK, N.A., formerly known as RBS Citizens, N.A., as a Lender


By: /s/ Hassan Sayed    
Name: Hassan Sayed    
Title: VICE PRESIDENT    




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender


By: /s/ Maria Iarriccio    
Name: Maria Iarriccio    
Title: DIRECTOR    




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Eric Frandson    
Name: Eric Frandson    
Title: MANAGING DIRECTOR    






U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ Michael E. Temnick    
Name: Michael E. Temnick    
Title: VICE PRESIDENT    





--------------------------------------------------------------------------------



KEYBANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ Geoff Smith    
Name: Geoff Smith    
Title: SENIOR VICE PRESIDENT    




SANTANDER BANK, N.A.,
as a Lender


By: /s/ Scott Wollard    
Name: Scott Wollard    
Title: MANAGING DIRECTOR    




BANK OF THE WEST,
as a Lender


By: /s/ Robert Kido    
Name: Robert Kido    
Title: VICE PRESIDENT    




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender


By:     
Name:     
Title:     




By:     
Name:     
Title:     


FIFTH THIRD BANK,
as a Lender


By: /s/ Jordan Fragiacomo    
Name: Jordan Fragiacomo    
Title: MANAGING DIRECTOR    





--------------------------------------------------------------------------------



PNC BANK, National Association,
as a Lender


By: /s/ Amishi Patel    
Name: Amishi Patel    
Title: VICE PRESIDENT    




HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Aidan R. Spoto    
Name: Aidan R. Spoto    
Title: VICE PRESIDENT    


THE NORTHERN TRUST COMPANY,
as a Lender


By: /s/ Tyson Banbury    
Name: Tyson Banbury    
Title: OFFICER    




NEW LENDER:


CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Paul Darrigo    
Name: Paul Darrigo    
Title: SENIOR VICE PRESIDENT    


NEW LENDER:


BRANCH BANKING AND TRUST COMPANY,
as a Lender


By: /s/ Jim Wiegand    
Name: Jim Wiegand    
Title: VICE PRESIDENT    









--------------------------------------------------------------------------------



EXHIBIT A
CONFIRMATION


Dated as of December 5, 2014


To:    Bank of America, N.A., individually and as Administrative Agent, and the
other financial institutions party to the Credit Agreement referred to below


Please refer to (a) the Credit Agreement, dated as of November 30, 2010 (as
previously amended, the “Credit Agreement”), among ABM Industries Incorporated
(the “Company”), various financial institutions (the “Lenders”) and Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”); (b) the Subsidiary Guaranty (as defined in the Credit Agreement) and
(c) the Fourth Amendment to the Credit Agreement dated as of the date hereof
(the “Fourth Amendment”). Capitalized terms used but not otherwise defined
herein have the respective meanings ascribed thereto in the Subsidiary Guaranty.
    
Each of the undersigned confirms to the Administrative Agent and the Lender
Parties that, after giving effect to the Fourth Amendment and the transactions
contemplated thereby (including this Confirmation), the Subsidiary Guaranty
continues in full force and effect and is the legal, valid and binding
obligation of such undersigned, enforceable against such undersigned in
accordance with its terms.


[Signatures begin on next page]





--------------------------------------------------------------------------------





ABM Janitorial Services, Inc.
ABM Janitorial Services – Mid-Atlantic, Inc.
ABM Janitorial Services – North Central, Inc.
ABM Janitorial Services – Northeast, Inc.
ABM Janitorial Services – Northwest, Inc.
ABM Janitorial Services – South Central, Inc.
ABM Janitorial Services – Southeast, LLC
ABM Healthcare Support Services, Inc. (FKA HHA Services)
ABM Industrial Services, Inc.
ABM Parking Services, Inc. (FKA Ampco System Parking)
ABM Security Services, Inc.
ABM Services, Inc.
ABM Shared Services, Inc.
Air Serv Corporation
Air Serv Facility Services, Inc.
Diversco, Inc.
OneSource Facility Services, Inc. (converted from OneSource Facility Services
LLC to a corporation)
OneSource Holdings, LLC
Servall Services Inc.
Southern Management ABM, LLC
ABM Facility Solutions Group, LLC (FKA The Linc Group, LLC)
GreenHomes America, LLC
REEP, Inc.
ABM Government Services, LLC (FKA Linc Government Services, LLC)
ABM Government Services Afghanistan Branch, LLC (FKA Linc Government Services
Afghanistan Branch)
Ferguson-Williams LLC
ABM Facility Services, Inc.
Linc International, Inc.
Linc Facility Services UAE, LLC
Linc Facility Services Iraq LLC
Linc Facility Services ME, LLC
ABM Franchising Group, LLC (FKA Linc Network LLC)
ABM Building & Energy Solutions, Inc. (FKA Linc Building & Energy Solutions
Inc.)
ABM Building Solutions, LLC (FKA Linc Mechanical)
ABM Building Services, LLC (FKA Linc Services LLC)
ABM Electrical Power Solutions, LLC (FKA MET Electrical Testing)
ABM Electrical Power Services, LLC (FKA CET Electrical Testing)
ABM Health, Inc. (FKA Linc Health, Inc.)
ABM Electrical Network, Inc.
ABM Electrical & Lighting Solutions, Inc. (FKA ABM Electrical Inc.)


By: /s/ D. Anthony Scaglione    
Name:Anthony Scaglione    
Title: SVP, TREASURER    





--------------------------------------------------------------------------------








